Mr. Justice Lacey delivered the opinion of the Court. It appears from an examination of the recordfin the case that the appellee, drainage district, was fully organized according to the law, including that portion of territory extending to the Du Page river, attempted by subsequent order of the commissioners to be dropped from the district. The portion of the record sought to be quashed by this proceeding was an order of the board of drainage commissioners entered of record and passed at a regular meeting of the board, October 28, 1893, annulling and rescinding a former order of the commissioners March 25,1887, whereby the boundaries of the district were attempted to be changed from the original organization, so that the boundary of the lower end of the district would terminate on the west line of the land of John Weisbrook, and the ditch would also terminate there. The questions have been ably presented by attorneys on both sides and many points raised, but in the view we take of the matter, it will not be necessary to notice all the questions presented. It appears to us from an examination of the record that the district was legally and finally organized in December, 1886, and in that organization the portion excluded by the order referred to, of March 25, 1887, was included. W e are of the opinion that the commissioners had no power, after the original organization, to limit the district or change the boundaries, except under the provisions of the Farm Drainage Act, as provided in Sec. 471/2, R. S., Starr & Curtis, which authorizes a dissolution; and the district in whole or in part can not be dissolved otherwise, and a district, possibly, can not be partially dissolved under that section, a question we need not decide. There is no provision of the statute authorizing a change of the district after it is fully organized. But if such an order, changing the district, is invalid, no reason is perceived why such an order may not be revoked by the drainage commissioners. The order of restriction was void, and the subsequent order annulling it could only have the effect to undo the void act. Such order should, therefore, stand of record for the purpose of -removing a cloud on the district organization. The judgment of the court below, quashing the Writ of certiorari, is therefore affirmed.